Title: To James Madison from Jacob Wagner, 2 September 1803
From: Wagner, Jacob
To: Madison, James


Dear Sir
Department of State 2 Septr. 1803
I have the honor to enclose two private letters and four official ones. You will also receive under another cover a copy of the documents relating to the war as published by the French government. I have written to Mr. Pederson an acknowledgement of his letters and that I am expecting your answer to the first. The letter from the French Minister of Marine to Mr. Gallatin I have forwarded. Its contents were very similar to that addressed to you by the Minister of Foreign Affairs. It also alludes to the contract made with Mr. Baring for the sale of the stock, mentions that he is coming to the United States and requests the Secretary’s aid to consummate the treaty as soon as possible after Mr. Baring’s arrival. It refers to Mr. Pichon for a communication of the particulars of the contract.
I shall transmit to Mr. Erving a list of the Consuls such as he desires; but it is extremely difficult to make the idea conveyed by the words “usually resident” more explicit. If he had mentioned the circumstances relating to any individual case on which his doubts arose they might have been more readily removed.
The three documents from Mr. Livingston were casually separated from one of his letters which I lately sent you and were therefore omitted till now.
In answer to the communication I made to Mr. FitzSimons respecting the convention for paying the American claims on France, he has made two or three criticisms upon it—1st. he objects slightly to the exclusion of claims made by persons concerned with foreign partners in trade, which he observes is a disqualification not coincident with the rule of the domicil making the national character of a merchant: 2nd. He considers the limitation of the commencement of the interest to the time when the accounts and vouchers were presented to the French government as depriving its creditors of their rights to a very considerable amount, and 3rd. he thinks the exclusion of all claims for captures except those wherein the appeal was regularly lodged as equally unreasonable. It is remarkable that the clause of the convention to which the last objection applies was carelessly drawn, as it refers to cases of capture “in which the appeal has been properly lodged within the time mentioned in the said convention 8th. vendémiaire 9th. year,” when in fact that convention is silent about appeals and Mr. Livingston was expressly instructed to comprehend in the restitutions to be made under it other cases beside those in which appeals were lodged.
I shall send the letter itself by the next post having to return him an answer to a part of it, when I shall probably take occasion to observe that the whole arrangement may be lost by attempting to render its parts more conformable to any particular views. With the greatest respect I have the honor to remain Dr Sir, Your obed. servt.
J. Wagner
 

   
   RC (DLC). Docketed by JM.



   
   See Erving to JM, 8 June 1803, and n. 4.



   
   See Peder Pedersen to JM, 19 Aug. 1803, and n.



   
   Wagner no doubt referred to François Barbé-Marbois, the French minister of finance. For Barbé-Marbois to Gallatin, 18 Prairial an XI (7 June 1803), see Pichon to JM, 30 Aug. 1803, and n. 4.



   
   For Talleyrand’s letter to JM of 1 June 1803, see Pichon to JM, 30 Aug. 1803, and n. 1.



   
   For Erving’s request, see his letter to JM of 6 June 1803.



   
   Wagner’s letter to Thomas FitzSimons, 8 Aug. 1803 (DNA: RG 59, DL, vol. 14), was written in reply to FitzSimons to JM, 2 Aug. 1803 (not found).



   
   Wagner referred to article 4 of the Convention for the Payment of Sums Due by France to Citizens of the United States, 30 Apr. 1803 (Miller, TreatiesHunter Miller, ed., Treaties and Other International Acts of the United States of America (8 vols.; Washington, 1930–48)., 2:518).


